Citation Nr: 9929762	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
whether service connection is warranted for loss of vision.  
In January 1999, the veteran appeared at a hearing before the 
undersigned Member of the Board.  Shortly thereafter, the 
veteran submitted additional pertinent evidence in support of 
his claim.  Generally, any pertinent evidence that is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless the veteran waives this procedural right.  See 38 
C.F.R. § 20.1304(c) (1999).  No waiver of RO consideration of 
this evidence is of record.  Further, nothing in the 
transcript of the veteran's January 1999 travel board hearing 
may be construed as a waiver of RO consideration.  While the 
Board regrets the delay associated with this REMAND, this 
action is necessary to ensure that the veteran's claim is 
fairly adjudicated.

The RO should readjudicate the claim for 
service connection for loss of vision in 
light of the evidence submitted by the 
veteran subsequent to the January 1999 
travel board hearing.  If the appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
addresses this evidence, and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999). 
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).

 

